           Case 5:20-cv-02255-TJS Document 17 Filed 07/27/21 Page 1 of 1




                    IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF PENNSYLVANIA

STANLEY ELAM                 :                      CIVIL ACTION
                             :
     v.                      :
                             :
COMMONWEALTH OF PENNSYLVANIA :
THE ATTORNEY GENERAL OF      :
THE STATE OF PENNSYLVANIA    :                      NO. 20-2255

                                         ORDER

      NOW, this 27th day of July, 2021, upon consideration of the Petition Under 28

U.S.C. § 2254 for Writ of Habeas Corpus By A Person in State Custody (Doc. No. 1), the

response to the Petition, and the Report and Recommendation filed by United States

Magistrate Judge Marilyn Heffley (Doc. No. 16) , and no objections to the Report and

Recommendation having been filed, and after a thorough and independent review of the

record, it is ORDERED that:

      1.      The Report and Recommendation of Magistrate Judge Marilyn Heffley is

APPROVED and ADOPTED;

      2.      The Petition for Writ of Habeas Corpus is DISMISSED; and,

      3.      There is no probable cause to issue a certificate of appealability.




                                                 /s/ TIMOTHY J. SAVAGE J.
